                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


 KIM BODINE,
                                                      CV 19-4-BU-BMM-KLD
                          Plaintiff,

           vs.                                         ORDER

 SALESFORCE.COM, INC., and
 JOHN and JANE DOES 1-5,

                          Defendants.

      This matter comes before the Court on Plaintiff Kim Bodine’s Unopposed

Motion for leave to allow additional time to depose Dan Scheel and Tim

McCormick beyond the seven (7) hours set forth in Rule 30(d)(1), Fed.R.Civ.P.

      Based upon a review of the Motion, and other pleadings filed in this case

demonstrating the need for a full and fair examination of both Dan Scheel and Tim

McCormick by both parties in this case, and for good cause shown,

      IT IS HEREBY ORDERED:

      1.         Defendant Salesforce.Com, Inc. (“Salesforce”) shall have up to seven

hours to depose Dan Scheel and up to seven hours to depose Tim McCormick.

      2.         Plaintiff Kim Bodine shall have up to seven additional hours to cross-

examine Dan Scheel and up to seven additional hours to cross-examine Tim


                                             1
McCormick. Ms. Bodine may begin her seven hours of cross-examination on the

same day as Salesforce’s examination, provided that Salesforce has not utilized its

full seven hours, and then carry over her cross-examination into the next day.

      3.    A Subpoena for attendance at deposition shall be served on Dan

Scheel and Tim McCormick respectively with a copy of this Order. The parties

may set the depositions for back to back days.

      DATED this 20th day of December, 2019.




                                         _____________________________
                                         Kathleen L. DeSoto
                                         United States Magistrate Judge




                                         2
